Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s response to election/restriction requirement, received on 10/26/2021. Applicant’s election with traverse of Species B, claims 1, 4-5 and 14-20, is acknowledged. 
The traversal is on the grounds that all claims relate to a nonlinear coolant tube adapted for use in a heat exchanger core, that the nonlinear coolant tube described in all claims is configured such that “a thermal resistance of the tube near the first edge is greater than the thermal resistance of the tube near the second edge”, and that all claims relate to the same subject matter. This is not persuasive. Specifically, examiner is required to utilize different search queries; and the art applicable to one invention will not necessarily be applicable to the other invention. Therefore, the restriction requirement is deemed proper and therefore is made FINAL. 
Claims 1-20 are pending. Claims 2-3 and 6-13 are withdrawn from consideration as being drawn to nonelected species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonijevic et al. (US 2007/0096611, herein “Antonijevic”).
Regarding claim 1, Antonijevic discloses: 
a nonlinear coolant tube (1) adapted for use in a heat exchanger core [abs. lines 1-2] (fig. 8), 
the heat exchanger core configured to port a hot fluid (air, 11) therethrough and a cold fluid (refrigerant, 10) [par. 0002] therethrough while maintaining isolation of the hot fluid (air, 11) from the cold 
the first edge distal the second edge (see annotated fig. 8-ANTONIJEVIC, below), 
the first edge proximate the hot circuit inlet and the second edge proximate the hot circuit outlet (see annotated fig. 8-ANTONIJEVIC, below),

    PNG
    media_image1.png
    417
    834
    media_image1.png
    Greyscale

the nonlinear coolant tube (1) being configured to provide a non-uniform heat transfer profile between the hot fluid (air, 11) and the cold fluid (refrigerant, 10) from the first edge to the second edge (by virtue of the increasing diameter of channels -2- in the flowing direction of the hot fluid -11-) (fig. 8),
wherein a thermal resistance of the nonlinear coolant tube (1) near the first edge is greater than the thermal resistance of the nonlinear coolant tube (1) near the second edge (by virtue of the increasing diameter of channels -2- in the flowing direction of the hot fluid -11-) (fig. 8).
Regarding claim 4, Antonijevic discloses: 
 a plurality of coolant passages (2) arranged in a planar array from the first edge to the second edge within the nonlinear coolant tube (1) (see annotated fig. 8-ANTONIJEVIC, above), wherein: 
each coolant passage (2) defines a coolant passage flow area (fig. 8); and 
the flow areas of the coolant passages (2) nearer to the first edge is less than the flow areas of the coolant flow passages (2) nearer to the second edge (see annotated fig. 8-ANTONIJEVIC, above).


Regarding claim 5, Antonijevic discloses: 
the flow areas of the coolant passages (2) increase between each two adjacent coolant passages (2) along a direction from the first edge to the second edge (it is noted, Antonijevic clearly discloses that channel sections -7- may include only one channel -2-, see claim 1 of Antonijevic. In such scenario, in the case of figure 8, the flow areas of the coolant passages -2- would clearly increase between each two adjacent coolant passages -2- along a direction from the first edge to the second edge).
Regarding claim 18, Antonijevic discloses: 
the cold fluid being a refrigerant [par. 0002]; and 
the refrigerant being configured to change phase from a liquid to a gas, thereby transferring heat from the hot fluid through a latent heat of vaporization (as it is old and known in the art).
Regarding claim 19, Antonijevic discloses: 
the hot fluid being air (10); 
the air can comprise water vapor (as it is old and known in the art); 
the water vapor can solidify to frost in the heat exchanger core (it is old and known in the art that when the outdoor temperature approaches freezing, moisture in the outside air that is directed over the heat exchanger core may condense and freeze on the core).
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 19 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the nonlinear coolant tube is configured to reduce frost accumulation near the first edge limitation, the invention as taught by Antonijevic is deemed fully capable of performing such function. 
Regarding claim 20, Antonijevic discloses: 
a method of reducing frost accumulation in a hot circuit of a heat exchanger core that includes a hot circuit and a cold circuit (see annotated fig. 8-ANTONIJEVIC, page 3),

the hot circuit defining a hot circuit inlet, a hot circuit outlet, a first edge, and a second edge, the first edge distal the second edge (see annotated fig. 8-ANTONIJEVIC, page 3),
the first edge proximate the hot circuit inlet and the second edge proximate the hot circuit outlet (see annotated fig. 8-ANTONIJEVIC, page 3),
the method comprising: 
configuring the cold circuit to include a nonlinear coolant tube (1) that provides a non-uniform heat transfer profile between the hot fluid (air, 11) and the cold fluid (refrigerant, 10) from the first edge to the second edge (by virtue of the increasing diameter of channels -2- in the flowing direction of the hot fluid -11-) (fig. 8),
wherein a thermal resistance of the nonlinear coolant tube (1) near the first edge is greater than the thermal resistance of the nonlinear coolant tube (1) near the second edge (by virtue of the increasing diameter of channels -2- in the flowing direction of the hot fluid -11-) (fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonijevic.
Regarding claim 14, Antonijevic discloses: 
the nonlinear coolant tube (1) comprising a material that is a good heat conductor [par. 0006] but does not disclose the material selected from the group consisting of nickel, aluminum, titanium, copper, iron, cobalt, or alloys thereof.
However, it is old and known in the art that multichannel tubes, for multichannel heat exchangers, may be constructed of aluminum, copper or any other material that promotes good heat transfer. In re Leshin, 125 USPQ 416.
Regarding claim 17, Antonijevic does not disclose: 
the cold fluid being a liquid comprising water, glycol, or combinations thereof.
However, it is old and known in the art that glycol has a lower freezing point than water. It is also known that water conducts heat better than glycol. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Antonijevic in view of Fang et al. (US 2003/0209344, herein “Fang”).
Regarding claim 15, Antonijevic discloses: 
the nonlinear coolant tube comprising a material that is a good heat conductor [par. 0006] but does not disclose the material comprising one or more polymers selected from the group consisting of polypropylene, polyethylene, polyphenylene sulfide (PPS), and polytetrafluoroethylene (PTFE).
However, it is old and known in the art the use of a coolant tube material made of plastic as an obvious variation of a metallic material having a high thermal conductivity like aluminum (as is the case of Antonijevic). Fang, for instance, also directed to a heat exchanger (10) comprising coolant tubes (28, 30, 70) having a plurality of coolant passages (74) (figs. 1-3A) teaches the coolant tubes made of a polymer (plastic) as an obvious variation of the coolant tubes made of a metallic material having a high thermal conductivity like aluminum [par. 0065]. It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to elect a known material based on its suitability for its intended use. For instance, it is known that plastic has lower cost and greater resistance to deterioration under prolonged contact with water and flowing air than aluminum does. It would have been obvious to use a material comprising one or more polymers selected from the group consisting of polypropylene, polyethylene, polyphenylene sulfide (PPS), and polytetrafluoroethylene (PTFE) where their properties are needed. Furthermore, the election of a known material based on its suitability for its intended use involves only routine skill in the art. MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Antonijevic and Fang, as applies to claim 15, above, and further in view of Nakamura et al. (US 2017/0356690, herein “Nakamura”).
Regarding claim 16, the combination of Antonijevic and Fang does not disclose: 
the one or more polymers includings a fill material selected from the group consisting of graphite, metallic particles, carbon fibers, and carbon nanotubes.
However, the use of carbon fibers to reinforce heat exchanger tubes made of plastic for the purpose of optimizing mechanical strength of the tubes is known in the art, as taught by Nakamura [par. 0011-0012].
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Antonijevic and Fang the teachings of Nakamura to have the coolant tube made of carbon fiber reinforced polymer (plastic), in order to optimize mechanical strength of the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763